DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention of Embodiment of Figure 7, Claims 1-20, in the reply filed on 10/21/2022 is acknowledged.

Claims 14-20, however, do not belong to the elected Embodiment of Figure 7, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/21/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takaura et al. (US 2008/0048166) in view of Huang et al. (US 2017/0194242).
Takaura et al. discloses, as shown in Figures, a semiconductor device comprising:
	a plurality of gate structures (QP, QN, QM) on a semiconductor substrate (1,2);
	a plurality of source/drain impurity layers (DP, DN, DNC) in the semiconductor substrate on opposite sides of each gate structure of the plurality of gate structures;
	a plurality of metal contact patterns (M1, BL,6) connected to the plurality of gate structures and the plurality of source/drain impurity layers;
	an etch stop layer (11d) covering top surfaces of the plurality of metal contact patterns and top surfaces of the plurality of gate structures;
	an interlayer dielectric layer (11e) on the etch stop layer; and
	a contact plug (VL) penetrating the interlayer dielectric layer and the etch stop layer and connected to one metal contact pattern of the plurality of metal contact patterns.
Takaura et al. does not disclose the etch stop layer includes a sequentially stacked first insulation layer, second insulation layer, and third insulation layer, and the first insulation layer, second insulation layer, and third insulation layer include different insulating materials from each other.  However, Huang et al. discloses a semiconductor device comprising an etch stop layer including a sequentially stacked first insulation layer (20E, AlON, etc.), second insulation layer (22E, SiCN, SiCON, etc.), and third insulation layer (24E, SiO, etc.), and the first insulation layer, second insulation layer, and third insulation layer include different insulating materials from each other.  Note Figures and [0040] of Huang et al. Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the etch stop layer of Takaura et al. having a sequentially stacked first insulation layer, second insulation layer, and third insulation layer, and the first insulation layer, second insulation layer, and third insulation layer include different insulating materials from each other, such as taught by Hung et al. in order to control the etching speed of the etch stop layer to have the desired contact plug structure.

Regarding claim 2, Takaura et al. and Huang et al. disclose the first insulation layer includes a first insulating material that contains a metallic element and nitrogen (AlON),
	the second insulation layer includes a second insulating material that contains carbon (SiCN, SiCON), and
	the third insulation layer includes a third insulating material that does not contain a metallic element and carbon (SiO) [0040].

Regarding claim 3, Takaura et al. and Huang et al. disclose a thickness of the third insulation layer (10nm) is greater than a thickness of the second insulation layer (2nm) [0022].

Regarding claim 4, Takaura et al. and Huang et al. disclose a thickness of the third insulation layer (10nm) is greater than a sum of thicknesses of the first insulation layer (2nm) and the second insulation layer (2nm) [0022].

Regarding claim 6, Takaura et al. and Huang et al. disclose the plurality of metal contact patterns include cobalt (Co), titanium (Ti), tantalum (Ta), ruthenium (Ru), tungsten (W), or cobalt tungsten phosphorous (CoWP) [0093].

Regarding claim 7, Takaura et al. and Huang et al. disclose the second insulation layer includes a second insulating material that contains carbon SiOC, SiCN, or SiOCN [0040].

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takaura et al. (US 2008/0048166) in view of Huang et al. (US 2017/0194242) and further in view of Park et al. (PN 7,078,292).
Takaura et al. and Huang et al. disclose the claimed invention including the semiconductor device as explained in the above rejection.  Takaura et al. and Huang et al. further disclose each gate structure of the plurality of gate structures includes a gate dielectric layer, a metal gate electrode.  Takaura et al. and Huang et al. do not disclose the gate structure including a capping insulation pattern and the etch stop layer is in contact with the capping insulation pattern.  However, Park et al. discloses a gate structure includes a gate dielectric layer (108a), a metal gate electrode (108b), and a capping insulation pattern (108c), and an etch stop layer (116) is in contact with the capping insulation pattern.  Note Figures of Park et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the gate structure of Takaura et al. and Huang et al. having a capping insulation pattern and the etch stop layer being in contact with the capping insulation pattern, such as taught by Park et al. in order to prevent the gate electrode from overetching.

Claim(s) 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takaura et al. (US 2008/0048166) in view of Huang et al. (US 2017/0194242) and further in view of Eshun (PN 8,680,618).
Takaura et al. discloses, as shown in Figures, a semiconductor device comprising:
	a semiconductor substrate including a firs region and a second region;
	a plurality of gate structures on the first region and the second region of the semiconductor substrate;
	a plurality of metal contact patterns in a gap-fill insulation layer covering the plurality of gate structures, the plurality of metal contact patterns connected to the plurality of gate structures and a plurality of source/drain impurity layers;
	an etch stop layer covering top surfaces of the plurality of metal contact patterns;
	a resistance structure on the etch stop layer on the second region;
	an interlayer dielectric layer covering the resistance structure and the etch stop layer;
	a first contact plug penetrating the interlayer dielectric layer, the buffer insulation layer, and the etch stop layer and connected to at least one metal contact pattern of the plurality of metal contact patterns on the first region; and
	a second contact plug penetrating the interlayer dielectric layer and connected to the resistance structure on the second region.
Takaura et al. does not disclose the etch stop layer including a sequentially stacked first insulation layer, second insulation layer, and third insulation layer, wherein the first insulation layer, second insulation layer, and third insulation layer include different insulating materials from each other.  However, Huang et al. discloses a semiconductor device comprising an etch stop layer including a sequentially stacked first insulation layer (20E, AlON, etc.), second insulation layer (22E, SiCN, SiCON, etc.), and third insulation layer (24E, SiO, SiC, SiCO), wherein the first insulation layer, second insulation layer, and third insulation layer include different insulating materials from each other.  Note Figures and [0040] of Huang et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the etch stop layer of Takaura et al. having a sequentially stacked first insulation layer, second insulation layer, and third insulation layer, and the first insulation layer, second insulation layer, and third insulation layer include different insulating materials from each other, such as taught by Hung et al. in order to control the etching speed of the etch stop layer to have the desired contact plug structure.
Takaura et al. and Huang et al. do not disclose a buffer insulation layer between the etch stop layer and the interlayer dielectric layer on the first region and between the resistance structure and the etch stop layer on the second region, the buffer insulation layer includes a first portion on the first region and a second portion on the second region, and the first portion has a first thickness and the second portion has a second thickness greater than the first thickness.  However, Eshun discloses a semiconductor device comprising a buffer insulation layer (220) between an etch stop layer (118) and an interlayer dielectric layer (216) on a first region (102) and between a resistance structure (230) and the etch stop layer (220) on a second region (106), the buffer insulation layer includes a first portion on the first region and a second portion on the second region, and the first portion has a first thickness and the second portion has a second thickness greater than the first thickness.  Note Figure 10 of Eshun.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the semiconductor device of Takaura et al. and Huang et al. including a buffer insulation layer between the etch stop layer and the interlayer dielectric layer on the first region and between the resistance structure and the etch stop layer on the second region, the buffer insulation layer includes a first portion on the first region and a second portion on the second region, and the first portion has a first thickness and the second portion has a second thickness greater than the first thickness, such as taught by Eshun in order to have the desired structure.

Regarding claim 9, Takaura et al., Huang et al., and Eshun do not disclose the second thickness is greater than a thickness of the third insulation layer.  However, the selection of these parameters such as energy, concentration, temperature, time, speed, molar fraction, depth, thickness, etc., would have been obvious and involve routine optimization which has been held to be within the level of ordinary skill in the art. "Normally, it is to be expected that a change in energy, concentration, temperature, time, molar fraction, depth, thickness, etc., or in combination of the parameters would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art... such ranges are termed "critical ranges and the applicant has the burden of proving such criticality.... More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Alter 105 USPQ233, 255 (CCPA 1955). See also In re Waite 77 USPQ 586 (CCPA 1948); In re Scherl 70 USPQ 204 (CCPA 1946); In re Irmscher 66 USPQ 314 (CCPA 1945); In re Norman 66 USPQ 308 (CCPA 1945); In re Swenson 56 USPQ 372 (CCPA 1942); In re Sola 25 USPQ 433 (CCPA 1935); In re Dreyfus 24 USPQ 52 (CCPA 1934).

Regarding claim 10, Takaura et al., Huang et al., and Eshun disclose a thickness of the third insulation layer (10nm) is greater than a thickness of the second insulation layer (2nm) [0022].

Regarding claim 11, Takaura et al., Huang et al., and Eshun disclose a thickness of the third insulation layer (10nm) is greater than a sum of thicknesses of the first insulation layer (2nm) and the second insulation layer (2nm) [0022].

Regarding claim 12, Takaura et al., Huang et al., and Eshun disclose the buffer insulation layer (220) includes an insulating material (TEOS oxide, [Col. 4, lines 39-40]) that different from that of the interlayer dielectric layer (30, SiCOH, SiOC, [0023]-[0024]) and that of the third insulation layer (24E, SiCO, SiC, [0040]).

Regarding claim 13, Takaura et al., Huang et al., and Eshun disclose the first insulation layer includes a first insulating material that contains a metallic element and nitrogen (AlN),
	the second insulation layer includes a second insulating material that contains carbon (SiCN, SiCON), and
	the third insulation layer includes a third insulating material that does not contain a metallic element and carbon (SiO) [0040].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666. The examiner can normally be reached Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897